

	

		II

		109th CONGRESS

		1st Session

		S. 597

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Bayh introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Fatuka Kaikumba Flake.

	

	

		1.Permanent resident status for

			 Fatuka Kaikumba Flake

			

				(a)

				In general

				Notwithstanding subsections (a) and (b) of section 201 of the

			 Immigration and Nationality Act,

			 Fatuka Kaikumba Flake shall be eligible for issuance of an immigrant visa or

			 for adjustment of status to that of an alien lawfully admitted for permanent

			 residence upon filing an application for issuance of an immigrant visa under

			 section 204 of such Act or for adjustment of status to lawful permanent

			 resident.

			

				(b)

				Waiver of grounds for removal or denial of admission

				

					(1)

					In general

					Notwithstanding sections 212(a) and 237(a) of the

			 Immigration and Nationality Act,

			 Fatuka Kaikumba Flake may not be removed from the United States, denied

			 admission to the United States, or considered ineligible for lawful permanent

			 residence in the United States, by reason of any ground for removal or denial

			 of admission that is reflected in the records of the Department of Homeland

			 Security or the Visa Office of the Department of State, on the date of the

			 enactment of this Act.

				

					(2)

					Rescission of outstanding order of removal

					The Secretary of Homeland Security shall rescind any outstanding

			 order of removal or deportation, or any finding of inadmissibility or

			 deportability, that has been entered against Fatuka Kaikumba Flake by reason of

			 any ground described in paragraph (1).

				

				(c)

				Adjustment of status

				If Fatuka Kaikumba Flake enters, or is admitted or paroled into,

			 the United States before the filing deadline specified in subsection (d), she

			 shall be considered to have entered and remained lawfully and shall, if

			 otherwise eligible, be eligible for adjustment of status under section 245 of

			 the Immigration and Nationality Act as

			 of the date of the enactment of this Act.

			

				(d)

				Deadline for application and payment of fees

				Subsections (a) and (b) shall apply only if the application for

			 issuance of an immigrant visa or the application for adjustment of status is

			 filed with appropriate fees within 2 years after the date of the enactment of

			 this Act.

			(e)Reduction of

			 immigrant visa numberUpon the granting of an immigrant visa or

			 permanent residence to Fatuka Kaikumba Flake, the Secretary of State shall

			 instruct the proper officer to reduce by 1, during the current or next

			 following fiscal year, the total number of immigrant visas that are made

			 available to natives of the country of the alien’s birth under section 203(a)

			 of the Immigration and Nationality Act

			 or, if applicable, the total number of immigrant visas that are made available

			 to natives of the country of the alien’s birth under section 202(e) of such

			 Act.

			

